DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 11/09/2022, the following represents the changes from the previous claims: Claims 1 and 15 were amended. Claims 1-18 are presented for examination. 

2. 	Claims 1-6 and 9-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Valencia (US 6,468,123) in view of McCann (US Patent Publication 2012/0152180) and Costello et al. (US Patent Publication 2007/0062459).  
	a. Regarding claim 1, Valencia teaches a pet toy comprising a first ring section comprising a first body 12, 14 [joined top and bottom plates 12 and 14, col. 3 lines 11-12, FIG. 4] with an outer peripheral surface the first body being rigid and including a circumferential groove extending along substantially the entirety of the outer peripheral surface [the bottom plate outer flange 32 and top plate ring 16 include recesses which accept the circular bumper 40, as shown in FIG. 4, col.3 lines 14-16]; and a second ring section comprising a second body 40 connected to the first body, the second body being at least partially elastic [bumper encircles the joined top and bottom plate and is preferably comprised of an elastomeric material, col. 1 lines 63-65] and sized and configured to be removably positioned within at least a portion of the circumferential groove [the bottom plate outer flange 32 and top plate ring 16 include recesses which accept the circular bumper 40, as shown in FIG. 4, col.3 lines 14-16]. 
	Valencia does not specifically teach a first ring section comprising a connector and a second ring section comprising a second body connected to the first body by the connector. McCann teaches a first ring section 10 comprising a connector 31 [hoops 31 which are loosely coupled around the ring 24 [0023]] and a second ring section 22 comprising a second body 23 connected to the first body by connector 31 for the purpose of providing a pet toy arranged in a configuration which facilitates tossing the pet toy into the air with a second ring section comprising a second body connected to the first body by a connector to loosely couple around and fasten the second body to the first ring section.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Valencia to include a first ring section comprising a connector and a second ring section comprising a second body connected to the first body by the connector as taught by McCann because doing so would have provided a pet toy arranged in a configuration which facilitates tossing the pet toy into the air with a second ring section comprising a second body connected to the first body by a connector to loosely couple around and fasten the second body to the first ring section. 
Valencia in view of McCann does not specifically teach the second ring section having a first end, a second end and a main body, the first and second ends being connected to the first ring section at the connector, the main body being movable relative to the first ring section. Costello teaches second ring section 22 having first and second ends connected to the first ring section 24 at connector 28 and a main body being movable relative to first ring section 24 [ends of the body members 22 are inserted within the respective openings of the attachment sleeves 28 [0026]; FIGS. 1-6] for the purpose of providing a pet toy for tug-of-war play between a pet owner and animal with a second ring section having first and second ends connected to a first ring section at a connector to enable the pet toy to be conveniently grasped by the owner and held in the mouth of the animal and that minimizes damage to the teeth and gums of the animal's mouth, and also reduces discomfort to the hand of the pet owner.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Valencia in view of McCann to include the second ring section having a first end, a second end and a main body, the first and second ends connected to the first ring section at the connector, and the main body being movable relative to the first ring section as taught by Costello because doing so would have provided a pet toy for tug-of-war play between a pet owner and animal with a second ring section having first and second ends connected to a first ring section at a connector to enable the pet toy to be conveniently grasped by the owner and held in the mouth of the animal and that minimizes damage to the teeth and gums of the animal's mouth, and also reduces discomfort to the hand of the pet owner. 
	b. Regarding claim 2, Valencia in view of McCann and Costello teaches (references to Valencia) the pet toy according to claim 1 wherein the first body 12, 14 [joined top and bottom plates 12 and 14, col. 3 lines 11-12, FIG. 4] has a toroidal shape [top plate 12 includes an outer ring 16, col. 2 lines 31-32, FIGS. 1, 4].
c. Regarding claim 3, Valencia in view of McCann and Costello teaches (references to McCann) the pet toy according to claim 1 having connector 31 configured to connect the second ring section to the first ring section [hoops 31 which are loosely coupled around the ring 24 [0023]]. Valencia in view of McCann teaches (references to Valencia) the pet toy according to claim 1 having the circumferential groove [recesses which accept the circular bumper 40, as shown in FIG. 4, col.3 lines 14-16]. Valencia in view of McCann does not specifically teach the connector is configured to enable the second ring section to be at least partially removed. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Valencia in view of McCann to include a connector configured to enable the second ring section to be at least partially removed because doing so would have provided for easy disassamby for replacement or repair and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,179.
d. Regarding claim 4, Valencia in view of McCann teaches (references to McCann) the pet toy according to claim 1 wherein the second body is formed from a rope to be pliable [outer circular ring 23 formed from a plurality of strips of fabric 26, preferably of woven nylon, which are intertwined as shown in FIG. 5 into a plaited spiral geometry [0023]].
   e. Regarding claim 5, Valencia in view of McCann teaches (references to McCann) the pet toy according to claim 1 wherein connector 31 forms a through passage for the second body [hoops 31 which are loosely coupled around the ring 24 and then fastened together to the outer end of each of the extended arms 29 of the fabric section 27. An edge portion of fabric 32 may be fastened by sewing to the periphery of the fabric section 27 between the extended arms 29 [0023]]. Valencia in view of McCann and Costello does not specifically teach the connector is integral with the first body. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Valencia in view of McCann and Costello to include a connector that is integral with the first body because doing so would have provided for a simpler toy having fewer parts and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  
f. Regarding claim 6, Valencia in view of McCann and Costello teaches (references to McCann) the pet toy according to claim 5 wherein the connector 31 is attached to first and second sides [hoops 31 which are loosely coupled around the ring 24 and then fastened together to the outer end of each of the extended arms 29 of the fabric section 27 [0023]]. Valencia in view of McCann and Costello teaches (references to Valencia) the pet toy according to claim 5 wherein the circumferential groove is formed by first and second sides [the bottom plate outer flange 32 and top plate ring 16 include recesses which accept the circular bumper 40, as shown in FIG. 4, col.3 lines 14-16]. Please note in the combination of Valencia and McCann and Costello the connector is attached to the first and second sides.
g. Regarding claim 9, Valencia in view of McCann and Costello teaches (references to Valencia) the pet toy according to claim 1 wherein wherein an outer diameter of the circumferential groove [recesses which accept the circular bumper 40, as shown in FIG. 4, col.3 lines 14-16] is substantially the same as an inner diameter of second body 40 [the bottom plate outer flange 32 and top plate ring 16 include recesses which accept the circular bumper 40, as shown in FIG. 4, col.3 lines 14-16].
h. Regarding claim 10, Valencia in view of McCann and Costello teaches (references to Valencia) the pet toy according to claim 1 wherein the second body 40 [bumper encircles the joined top and bottom plate and is preferably comprised of an elastomeric material, col. 1 lines 63-65] is configured to be held in the circumferential groove [recesses which accept the circular bumper 40, as shown in FIG. 4, col.3 lines 14-16] by a friction fit [the bottom plate outer flange 32 and top plate ring 16 include recesses which accept the circular bumper 40, as shown in FIG. 4, col.3 lines 14-16].
i. Regarding claim 11, Valencia in view of McCann and Costello teaches (references to Valencia) the pet toy according to claim 1 wherein second body 40 is formed from a compressible material [bumper encircles the joined top and bottom plate and is preferably comprised of an elastomeric material, col. 1 lines 63-65].
j. Regarding claim 12, Valencia in view of McCann and Costello teaches (references to Valencia) the pet toy according to claim 11 wherein the circumferential groove [recesses which accept the circular bumper 40, as shown in FIG. 4, col.3 lines 14-16] is configured to compress second body 40 [bumper encircles the joined top and bottom plate and is preferably comprised of an elastomeric material, col. 1 lines 63-65] when the second body is disposed with the circumferential groove [the bottom plate outer flange 32 and top plate ring 16 include recesses which accept the circular bumper 40, as shown in FIG. 4, col.3 lines 14-16].
k. Regarding claim 13, Valencia in view of McCann and Costello teaches (references to Valencia) the pet toy according to claim 1 wherein second body 40 has a first inner diameter defined when the second body is in a relaxed state and being less than an outermost diameter of first body 12, 14 [joined top and bottom plates 12 and 14, col. 3 lines 11-12, FIG. 4], and the second body 40 configured to be stretched [bumper encircles the joined top and bottom plate and is preferably comprised of an elastomeric material, col. 1 lines 63-65] to increase the first inner diameter to a second inner diameter enabling the second body to traverse the outmost diameter and be positioned within the circumferential groove [the bottom plate outer flange 32 and top plate ring 16 include recesses which accept the circular bumper 40, as shown in FIG. 4, col.3 lines 14-16].
l. Regarding claim 14, Valencia in view of McCann and Costello teaches (references to Valencia) the pet toy according to claim 1 wherein the circumferential groove [recesses which accept the circular bumper 40, as shown in FIG. 4, col.3 lines 14-16] is arcuate and opens in a radial direction [the bottom plate outer flange 32 and top plate ring 16 include recesses which accept the circular bumper 40, as shown in FIG. 4, col.3 lines 14-16].

3. 	Claims 7 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Valencia (US 6,468,123) in view of McCann (US Patent Publication 2012/0152180) and Costello et al. (US Patent Publication 2007/0062459) as applied to claim 1 above, and further in view of Ruyssenaars et al. (US Patent Publication 2015/0224378).
a. Regarding claim 7, Valencia in view of McCann and Costello teaches (references to McCann) the pet toy according to claim 1 wherein the first body includes an inner radial surface [dispenser 10 is composed of a flexible material of relatively stiff plastic or rubber formed into a thin disc like member 11 having an annular border 12 circumscribing the perimeter of the holder 10 [0022]].
Valencia in view of McCann and Costello does not specifically teach an inner radial surface configured to couple to a throwing device. Ruyssenaars teaches an inner radial surface 30 configured to couple to a throwing device 14 [The ring launching member 14 is constructed to accommodate a ring device 30, shown in FIG. 1C [0094]] for the purpose of providing a toy for throwing and catching a ring device with an inner radial surface configured to couple to and be launched from a throwing device in a rotary manner resulting in a more spectacular sports and game product.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Valencia in view of McCann and Costello to include an inner radial surface configured to couple to a throwing device taught by Ruyssenaars because doing so would have provided a toy for throwing and catching a ring device with an inner radial surface configured to couple to and be launched from a throwing device in a rotary manner resulting in a more spectacular sports and game product.  
b. Regarding claim 8, Valencia in view of McCann, Costello, and Ruyssenaars teaches (references to Ruyssenaars) the pet toy according to claim 7 wherein the inner radial surface is arcuate [The ring launching member 14 is constructed to accommodate a ring device 30, shown in FIG. 1C [0094]].

4. 	Claims 15-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over McCann (US Patent Publication 2012/0152180) in view of Valencia (US 6,468,123) and Costello et al. (US Patent Publication 2007/0062459).
a. Regarding claim 15, McCann teaches a method of manufacturing a pet toy comprising molding a first ring section 10 comprising a rigid first body 11 with an outer peripheral surface [dispenser 10 is composed of a flexible material of relatively stiff plastic or rubber formed into a thin disc like member 11 having an annular border 12 circumscribing the perimeter of the holder 10 [0022]] and a connector 31 and connecting a second ring section 22 comprising a second body 23 to the first ring section by connector 31 [hoops 31 which are loosely coupled around the ring 24 [0023]]. McCann does not specifically teach the first body including a circumferential groove extending along substantially the entirety of the outer peripheral surface the second body being at least partially elastic and sized and configured to be removably positioned within at least a portion of the circumferential groove. Valencia teaches first body 12, 14 [joined top and bottom plates 12 and 14, col. 3 lines 11-12, FIG. 4] including a circumferential groove [recesses which accept the circular bumper 40, as shown in FIG. 4, col.3 lines 14-16] extending along substantially the entirety of the outer peripheral surface, second body 40 being at least partially elastic [bumper encircles the joined top and bottom plate and is preferably comprised of an elastomeric material, col. 1 lines 63-65] and sized and configured to be removably positioned within at least a portion of the circumferential groove [the bottom plate outer flange 32 and top plate ring 16 include recesses which accept the circular bumper 40, as shown in FIG. 4, col.3 lines 14-16] for the purpose of providing a toy configured for tossing into the air with a circumferential groove along substantially the entirety of the outer peripheral surface and an elastic second body removably positioned within at least a portion of the circumferential groove to prevent damage to the toy.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by McCann to include a circumferential groove extending along the outer peripheral surface and an elastic second body removably positioned within at least a portion of the circumferential groove as taught by Valencia because doing so would have provided a toy configured for tossing into the air with a circumferential groove along substantially the entirety of the outer peripheral surface and an elastic second body removably positioned within at least a portion of the circumferential groove to prevent damage to the toy.
McCann in view of Valencia does not specifically teach the second ring section having a first end, a second end and a main body, the first and second ends being connected to the first ring section at the connector, the main body being movable relative to the first ring section. Costello teaches second ring section 22 having first and second ends connected to the first ring section 24 at connector 28 and a main body being movable relative to first ring section 24 [ends of the body members 22 are inserted within the respective openings of the attachment sleeves 28 [0026]; FIGS. 1-6] for the purpose of providing a pet toy for tug-of-war play between a pet owner and animal with a second ring section having first and second ends connected to a first ring section at a connector to enable the pet toy to be conveniently grasped by the owner and held in the mouth of the animal and that minimizes damage to the teeth and gums of the animal's mouth, and also reduces discomfort to the hand of the pet owner.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by McCann in view of Valencia to include the second ring section having a first end, a second end and a main body, the first and second ends connected to the first ring section at the connector, and the main body being movable relative to the first ring section as taught by Costello because doing so would have provided a pet toy for tug-of-war play between a pet owner and animal with a second ring section having first and second ends connected to a first ring section at a connector to enable the pet toy to be conveniently grasped by the owner and held in the mouth of the animal and that minimizes damage to the teeth and gums of the animal's mouth, and also reduces discomfort to the hand of the pet owner.
b. Regarding claim 16, McCann in view of Valencia and Costello teaches (references to McCann) the method of claim 15 includes molding a first ring section [dispenser 10 is composed of a flexible material of relatively stiff plastic or rubber formed into a thin disc like member 11 having an annular border 12 circumscribing the perimeter of the holder 10 [0022]] and forming connector 31 to connect the second ring section to the first ring section [hoops 31 which are loosely coupled around the ring 24 [0023]]. McCann in view of Valencia and Costello teaches (references to Valencia) the pet toy according to claim 1 having the circumferential groove [the bottom plate outer flange 32 and top plate ring 16 include recesses which accept the circular bumper 40, as shown in FIG. 4, col.3 lines 14-16]. McCann in view of Valencia and Costello does not specifically teach the connector enables the second ring section to be at least partially removed. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by McCann in view of Valencia and Costello to include a connector that enables the second ring section to be at least partially removed because doing so would have provided for easy disassamby for replacement or repair and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,179.
c. Regarding claim 17, McCann in view of Valencia and Costello teaches (references to McCann) the method of claim 15 includes molding a first ring section [dispenser 10 is composed of a flexible material of relatively stiff plastic or rubber formed into a thin disc like member 11 having an annular border 12 circumscribing the perimeter of the holder 10 [0022]] and connector 31 forms a through passage for the second body [hoops 31 which are loosely coupled around the ring 24 and then fastened together to the outer end of each of the extended arms 29 of the fabric section 27. An edge portion of fabric 32 may be fastened by sewing to the periphery of the fabric section 27 between the extended arms 29 [0023]]. McCann in view of Valencia and Costello does not specifically teach the connector is integral with the first body. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by McCann in view of Valencia and Costello to include a connector that is integral with the first body because doing so would have provided for a simpler toy having fewer parts and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  
d. Regarding claim 18, McCann in view of Valencia and Costello teaches (references to Valencia) the method of claim 15 wherein second body 40 has a first inner diameter defined when the second body is in a relaxed state and being less than an outermost diameter of first body 12, 14 [joined top and bottom plates 12 and 14, col. 3 lines 11-12, FIG. 4], and the second body 40 configured to be stretched [bumper encircles the joined top and bottom plate and is preferably comprised of an elastomeric material, col. 1 lines 63-65] to increase the first inner diameter to a second inner diameter enabling the second body to traverse the outmost diameter and be positioned within the circumferential groove [the bottom plate outer flange 32 and top plate ring 16 include recesses which accept the circular bumper 40, as shown in FIG. 4, col.3 lines 14-16].

Response to Arguments
5.	Applicant’s arguments from the response filed on 11/09/2022, see pages 5-7, with respect to the rejection of claims 1 and 15 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Costello et al. (US Patent Publication 2007/0062459).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY R LARSEN/Examiner, Art Unit 3643